Citation Nr: 0317283	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  00-11 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than December 19, 
1989 for a 100 percent rating for schizophrenia.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from September 1975 to January 
1980.  

This case comes to the Board of Veterans' Appeals (Board) 
from an RO rating decision of February 2000 which denied an 
effective date earlier than December 19, 1989 for the award 
of a 100 percent rating for schizophrenia.  


FINDINGS OF FACT

1.  The veteran was medically discharged from service on 
January 25, 1980, due to schizophrenia.

2.  In March 1980, the veteran filed a claim for service 
connection for schizophrenia.  

3.  In June 1981, the RO granted service connection and 
compensation for schizophrenia, making service connection and 
a 100 percent rating effective from January 26, 1980 (day 
after service discharge), and rating the condition 40 percent 
effective November 1, 1980.  

4.  In November 1981, the veteran filed a timely notice of 
disagreement with the original June 1981 RO rating action, 
and the question of initial rating for schizophrenia has 
remained open until now.  

5.  Besides the above ratings for schizophrenia, over the 
years the RO assigned other schedular ratings, and numerous 
temporary total hospitalization ratings, for the condition.  
This RO action included raising the schizophrenia rating from 
60 percent to 100 percent, effective December 19, 1989.  

6.  Ever since service connection became effective for 
schizophrenia on January 26, 1980, it has continuously 
produced total social and industrial inadaptability.  


CONCLUSION OF LAW

Schizophrenia has continously been 100 percent disabling 
since January 26, 1980, and the criteria for an earlier 
effective date of January 26, 1980 for a 100 percent rating 
for schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. § 3.400 (2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9204 (1980-1989).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and a supplemental 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim, and of his and 
VA's respective obligations to obtain different types of 
evidence.  Identified relevant medical records have been 
obtained.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

If a claim is filed within one year after active service, 
service connection and compensation will be the day following 
separation from active service or date entitlement arose.  
38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  
Where a claim involves the ratings assigned based on the 
original award of service connection, different percentage 
ratings may be assigned for different periods of time since 
the effective date of service connection (so called "staged 
ratings") based on the facts found.  Fenderson v. West, 12 
Vet.App. 119 (1999).

The evidence shows that the veteran was medically discharged 
from service on January 25, 1980, due to schizophrenia.  In 
March 1980 (within the year after service), he filed a claim 
for service connection for schizophrenia.  In June 1981, the 
RO granted service connection and compensation for 
schizophrenia, making service connection and a 100 percent 
rating effective from January 26, 1980 (day after service 
discharge), and rating the condition 40 percent effective 
November 1, 1980.  Besides these ratings, over the years the 
RO assigned other schedular ratings, as well as numerous 
temporary total hospitalization ratings (38 C.F.R. § 4.29), 
for schizophrenia.  RO action has included raising the 
schizophrenia rating from 60 percent to 100 percent, 
effective December 19, 1989.  

The veteran maintains that, instead of being effective from 
December 19, 1989, the 100 percent rating for schizophrenia 
should be continuously effective from when service connection 
became effective on January 26, 1980 (day after service 
discharge).  Thus, the matter in controversy involves the 
proper schizophrenia rating from 1980 (when service 
connection became effective) until 1989 (when the rating was 
raised to 100 percent).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

During the 1980-1989 period in question, the law provided 
that schizophrenia resulting in considerable social and 
industrial impairment warrants a 50 percent evaluation; if 
social and industrial impairment is severe, a 70 percent 
evaluation is applicable; and active psychotic manifestations 
of such extent, severity, depth, persistence or bizarreness 
as to produce total social and industrial inadaptability, 
warrant a 100 percent evaluation.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.132, Diagnostic Code 9204 (1980-1989).  Some of 
the schedular ratings assigned by the RO for the 1980-1989 
period reflect a deduction of 10 percent for preservice 
schizophrenia, but the Board notes that no preservice 
deduction is to be taken in situations in which a service-
connected condition has become 100 percent disabling.  
38 C.F.R. §§ 3.322, 4.22.

Review of the file shows that in November 1981, the veteran 
filed a timely notice of disagreement with the original June 
1981 RO rating action which established service connection 
for schizophrenia and evaluated the condition.  While the RO 
later assigned different percentage ratings for 
schizophrenia, it never granted the veteran the complete 
relief he requested in the notice of disagreement with the 
initial rating decision, which essentially was a continous 
100 percent rating for the condition.  Thus the initial June 
1981 RO rating decision did not become final, and the 
question of evaluations to be assigned since the effective 
date of service connection has remained open until now.  
38 U.S.C.A. § 7105; AB v. Brown, 6 Vet.App. 35 (1993).  As 
noted, different percentage ratings may be assigned for 
different periods of time, based on the facts found, since 
service connection became effective on January 26, 1980.  
Fenderson, supra.

Service medical records show that the veteran was 
hospitalized in September 1979 after bizarre and incoherent 
speech had been observed, and he was treated for 
schizophrenia.  When he was discharged from service in 
January 1980 due to schizophrenia, he remained in the 
hospital to receive treatment for the condition.  This 
hospital admission continued until the following month, and 
within the next year he had further extensive hospital 
treatment for schizophrenia.  From January through October 
1980, he was hospitalized a total of 227 days for treatment 
of schizophrenia.  After that, the evidence shows numerous VA 
hospitalizations from 1981 through 1985; in 1981, he was 
hospitalized for a total of 131 days; in 1982, for 115 days; 
in 1983, he was hospitalized a total of 225 days; and in 
1984, he was hospitalized for a total of 283 days.  In 1985, 
he was hospitalized on two occasions, for a total of 102 
days.  All of these hospitalizations were primarily or 
exclusively for the treatment of schizophrenia, and are 
replete with observations of florid psychotic symptoms.  At a 
VA examination in 1987, the diagnosis was schizophrenia, and 
it was noted the veteran was grossly impaired and not 
competent to handle his funds.  He was noted to be in receipt 
of disability benefits from the Social Security 
Administration.  

The records during the relevant time period of 1980-1989 show 
the veteran spent lengthy periods of time hospitalized for 
psychiatric treatment, and the records show grossly psychotic 
symptoms which essentially precluded him from working 
thoughout these years.

Based on the facts found, the Board finds that the veteran's 
schizophrenia resulted in total social and industrial 
inadaptablility (warranting a 100 percent rating) 
continuously from January 26, 1980 (when service connection 
became effective) to December 19, 1989 (the date from which 
the RO assigned a 100 percent rating).  Thus an earlier 
effective date of January 26, 1980 for a continuous 100 
percent rating for schizophrenia is warranted.  The benefit 
of the doubt has been applied in making this decision.  
38 U.S.C.A. § 5107(b).  


ORDER

An earlier effective date of January 26, 1980 for a 
continuous 100 percent rating for schizophrenia is granted.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

